Per Curiam : The two questions raised in this case are the same as those presented and decided in People v. Chicago, Indiana and Southern Railroad Co. 265 Ill. 528, and the briefs in the two cases are identical. For the reasons given in that case the judgment of the comity court is affirmed in so far as it affects the State aid road tax and reversed as to the district road tax of the town of Norton, and the cause is remanded to the county court, with directions to sustain the objections to the district road tax of the town of Norton. Reversed in part and remanded, with directions.